          Case 1:18-cv-06093-JPO Document 81 Filed 06/09/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THE BANK OF NEW YORK MELLON,
 LONDON BRANCH, as Indenture Trustee
 under the Indenture dated as of April 30,                         18-CV-6093 (JPO)
 2007,
                    Interpleader Plaintiff,                     OPINION AND ORDER

                       -v-

 CART 1, LTD., as Issuer, DEUTSCHE
 BANK AG FRANKFURT, as Swap
 Counterparty, and CRC CREDIT FUND,
 LTD.,
                    Interpleader Defendants.


J. PAUL OETKEN, District Judge:

       On November 30, 2020, the Court issued an Opinion and Order granting a motion for

reconsideration that had been filed by Deutsche Bank AG Frankfurt (together with its affiliates,

“DB”). (Dkt. No. 70.) In doing so, the Court reversed its earlier interpretation of the

Confirmation, a contract that governs a credit default swap entered into by DB and CART 1,

Ltd., a special-purpose vehicle created by DB. On December 4, 2020, CRC Credit Fund, Ltd.

(“CRC”), a holder of notes issued by CART 1, moved for clarification of the November 30, 2020

Opinion and Order, inquiring about the status of its breach-of-contract theories that were not

predicated on the earlier interpretation. (Dkt. No. 71.) Ten days later, on December 14, 2020,

CRC moved for reconsideration of the November 30, 2020 Opinion and Order. The motion for

clarification is granted, and the motion for reconsideration is denied.

       Additionally, in response to CRC’s motion for clarification, the Court resolves the

yet-unaddressed arguments raised in DB’s October 30, 2018 motion to dismiss and CRC’s

November 20, 2018 motion to dismiss. For the reasons that follow, DB’s motion to dismiss is




                                                 1
          Case 1:18-cv-06093-JPO Document 81 Filed 06/09/21 Page 2 of 8




granted in part and denied in part, and CRC’s motion is granted. Familiarity with the

background of this case, as set forth in the Court’s previous opinions and orders, is assumed.

I.     Motion for Clarification

       In its motion for clarification, CRC “asks the Court to clarify whether any further

decision on [DB’s motion to dismiss] is forthcoming or whether CRC may now proceed to

discovery.” (Dkt. No. 71 at 3.) It argues that “the Cout did not rule on CRC’s other bases for

relief,” beyond its theory that DB submitted an accountant certification that wrongly certified

loans that were due after June 15, 2015. DB, in response, argues that several of CRC’s other

bases for relief have already been rejected and that the November 30, 2020 Opinion and Order

actually “compels reinstatement of [its] cross-claim for tortious interference.” (Dkt. No. 72 at 2.)

       CRC and DB are correct that the November 30, 2020 Opinion and Order is unclear as to

the status of their claims against one another. See Metcalf v. Yale Univ., No. 15-cv-1696, 2019

WL 1767411, at *2 (D. Conn. Jan. 4, 2019) (“[A] motion for clarification is not intended to alter

or change a cout’s order, but merely to resolve alleged ambiguities in that order.”). Like the

parties’ briefing of the motion for reconsideration, the November 30, 2020 Opinion and Order

limited itself to discussing the appropriate interpretation of the Confirmation, not the full slate of

arguments advanced in the parties’ respective motions to dismiss. It was not the final word on

the dismissal or reinstatement of CRC’s or DB’s claims. As CRC suggests, a further decision on

the parties’ motions to dismiss is due. That decision is contained below.

II.    Motion for Reconsideration

       In the November 30, 2020 Opinion and Order, the Court concluded that Criterion (e) of

the Confirmation’s Reference Obligation Eligibility Criteria does not incorporate the servicing

principles set forth in Schedule F of the agreement. In reaching this conclusion, the Court

rejected CRC’s argument that Criterion (e)’s reference to the agreement’s “Credit and Collection


                                                  2
          Case 1:18-cv-06093-JPO Document 81 Filed 06/09/21 Page 3 of 8




Policies” incorporates those policies in full and that those policies, in turn, incorporate Schedule

F in full. CRC now asserts, for the third time, that the Court should read into the Confirmation

this tenuous chain of incorporation.

       CRC’s arguments are unavailing. In general, CRC rehashes its interpretation of language

that the November 30, 2020 Opinion and Order cited and expressly considered. Motions for

reconsideration, however, are not an opportunity for “relitigating old issues” or taking a second

— or third, as it may be — bite at the apple. Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d

Cir. 1998). The only relevant language that CRC mentions and that the November 30, 2020

Opinion and Order did not cite is a sentence at the start of Schedule F: “Except as otherwise

described herein, each DB Servicer shall [service loans] in compliance with the Credit and

Collection Policies.” (Dkt. No. 49-1 at 61.) Instead of supporting CRC’s effort to shoehorn

Schedule F into the Credit and Collection Policies, this sentence contemplates that Schedule F

may conflict with the Credit and Collection Policies. Contrary to CRC’s suggestion, this

confirms that CRC’s chain of incorporation is broken. CRC falls short of showing any error in

the November 30, 2020 Opinion and Order, let alone the kind of clear error that would warrant

reconsideration. See Virgin Atl. Airways, Ltd. v. Nat’l Mediation Md., 956 F.2d 1245, 1255 (2d

Cir. 1992).

III.   DB’s Motion to Dismiss

       Having resolved the pending motions for clarification and reconsideration, the Court

turns to CRC’s remaining breach-of-contract theories: (1) that DB improperly accelerated its

write-off of the disputed Conergy loans; (2) that DB failed to remove the disputed Conergy loans

when CRC challenged the eligibility of those loans; and (3) that DB’s accountant certification

certified loans that were ineligible based on qualities aside from their maturity date. (Dkt. No.

71.) Notably, the Court previously rejected CRC’s theory that DB breached the Confirmation at


                                                  3
         Case 1:18-cv-06093-JPO Document 81 Filed 06/09/21 Page 4 of 8




the time it added the disputed Conergy loans to its loan portofio; the September 9, 2019 Opinion

and Order determined that claims based on this theory would be time-barred. (Dkt. No. 57 at

11.)

       Taking the remaining theories in turn, CRC’s argument that DB prematurely wrote off

the disputed Conergy loans does not pass muster. Conergy filed for bankruptcy on July 5, 2013,

roughly two years before the loans were due. (Dkt. No. 43 ¶¶ 9, 57.) The deadline for repaying

the loans, July 21, 2015, came and went. (Dkt. No. 43 ¶ 9.) DB recouped nothing until

December 2017, when Conergy made a payment of €21,000, representing less than one-tenth of

one percent of the outstanding €23,774,772 owed. (Dkt. No. 43 ¶¶ 16, 58.) In March 2018,

three months before its deadline for doing so, DB informed CRC that it would not be able to

recover the outstanding debt, that it was writing off the debt, and that it was invoking CART 1’s

credit protection. (Dkt. No. 43 ¶¶ 25, 58.) Notwithstanding CRC’s contention that the timing of

DB’s write-off suggests impropriety, CRC’s own allegations suggest that DB acted within its

rights. According to CRC, DB was entitled to “write off a Reference Obligation [] if it

determined that it was ‘probable’ no further recovery could be had.” (Dkt. No. 43 ¶ 60.) At the

time DB wrote off the loans, Conergy had been in default for years. Nothing indicated that

non-trivial payments would be forthcoming. CRC has not plausibly pleaded that DB departed

from its standard servicing procedures in writing off the loans in March 2018.

       CRC’s second and third breach-of-contract theories are somewhat more successful. The

theories are both predicated on the ineligibility of the disputed Conergy loans, and CRC offers

two ways in which the loans may have run afoul of the Confirmation’s Reference Obligation

Eligibility Criteria and Replenishment Conditions. Specifically, CRC argues that the loans were

ineligible because they had a DB internal rating below iB- and also because DB substituted loans




                                                4
          Case 1:18-cv-06093-JPO Document 81 Filed 06/09/21 Page 5 of 8




from one Conergy entity with loans from a different Conergy entity. (Dkt. No. 43 ¶¶ 26–31.)

Although the former theory of ineligibility runs counter to the text of the Confirmation, the latter

finds support in the Confirmation’s demands and CRC’s factual allegations.

       To explain: CRC is correct that Criterion (a) of the Reference Obligation Eligibility

Criteria requires eligible loans to have an “Internal Rating of ‘iB-’ or better.” (Dkt. No. 49-1 at

45.) But CRC is incorrect that Criterion (a) is applicable in all circumstances. The

Confirmation’s Replenishment Conditions in Schedule D expressly create an exception to the

application of Criterion (a):

               If a Reference Obligation . . . is partially or fully . . . cancelled . . . ,
               then [DB] may elect to . . . substitute another obligation of the
               applicable Reference Entity that satisfies the Reference Obligation
               Eligibility Criteria other than clauses (a) and (c) thereof (the
               “Substitute Reference Obligation”) for the . . . cancelled portion
               of such Reference Obligation…

(Dkt. No. 49-1 at 47.) In restructuring the original Conergy loans and substituting them with

lower-rated Conergy loans, DB operated within the exception. This conclusion accords not only

with the plain meaning of the exception but also with common sense. See Greenwich Capital

Fin. Prods., Inc. v. Negrin, 74 A.D.3d 413, 415 (1st Dep’t 2010) (“The [contract] must be read

. . . in a manner that accords the words their fair and reasonable meaning, and achieves a

practical interpretation of the expressions of the parties” (internal quotationmarks and citation

omitted)). CRC stood to benefit from the restructuring and substitution, as Conergy’s default on

the original loans was all but guaranteed. Even if the substituted loans had a sub-iB- rating, they

at least presented the possibility of repayment. That this possibility never manifested does not

permit CRC to erase the exception in the Replenishment Conditions and place itself in a better

position than it would have been in, had DB allowed Conergy to default in the first instance.




                                                    5
          Case 1:18-cv-06093-JPO Document 81 Filed 06/09/21 Page 6 of 8




       CRC’s other challenge to the substituted loans’ eligibility revolves around the same

provision in the Replenishment Conditions. This provision envisions DB substituting canceled

loans with other loans from “the applicable Reference Entity.” It does not permit DB to

substitute loans from one entity with loans from a wholly separate entity. In its pleadings, CRC

asserts that DB “replaced a loan to one Conergy entity but then included a €2.922 million loan to

a different Conergy entity in the reference portfolio.” (Dkt. No. 43 ¶ 11 (emphasis in original).)

DB construes this assertion as “nothing more than rank speculation” and argues that CRC “does

not plead facts supporting an inference that €2.922 million came from [a different] Reference

Entity.” (Dkt. No. 52 at 9.) The Court disagrees. CRC’s assertion is supported by its allegations

that DB “reported four Reference Obligations for Reference Entity 6622834 in the amounts of

€2,922,816, €636,161, €5,802,952, and €13,810,886” (Dkt. No. 43 ¶ 53) and that DB added, as a

substitution, “a €2.922 million loan from . . . Reference Entity No. 6993794.” (Dkt. No. 43

¶ 56.) It can be reasonably inferred that the reported €2.922 million loan for Reference Entity

6622834 was substituted with the €2.922 million loan for Reference Entity 6993794.

       If DB did in fact substitute a €2.922 million loan from one Conergy entity with a €2.922

million loan from another, the substituted loan would be ineligible. And when CRC flagged the

€2.922 million loan’s noncompliance with the Replenishment Conditions, DB would have been

bound to remove it. Similarly, the accountant certification that DB procured would have been

erroneous. CRC can proceed to discovery on its breach-of-contract claim, insofar as it relates to

the €2.922 million loan and Conergy’s supposedly improper substitution. CRC’s

breach-of-contract claim is dismissed to the extent it addresses loans other than the €2.922

million loan.




                                                 6
          Case 1:18-cv-06093-JPO Document 81 Filed 06/09/21 Page 7 of 8




IV.    CRC’s Motion to Dismiss

       The Court’s November 9, 2019 Opinion and Order dismissed DB’s tortious-interference

claim against CRC based on its now-vacated interpretation of Criterion (e). (Dkt. No. 57 at 16.)

In dismissing DB’s claim, the Court declined to address CRC’s economic interest defense. The

Court now considers this defense and concludes that it warrants the dismissal of DB’s claim.

       A tortious-interference claim must satisfy five elements: “[1] the existence of a valid

contract between the plaintiff and a third party, [2] defendant’s knowledge of that contract, [3]

defendant’s intentional procurement of the third-party’s breach of the contract without

justification, [4] actual breach of the contract, and [5] damages resulting therefrom.” Lama

Holding Co. v. Smith Barney, 88 N.Y.2d 413, 424 (1996). The economic interest defense goes to

the third of these elements. See Felsen v. Sol Café Mfg. Corp., 24 N.Y.2d 682, 687 (1969). A

party can be “economically justified in procuring [a] breach of contract” when it does so “to

protect its own legal or financial stake in the breaching party’s business.” White Plains Coat &

Apron Co., Inc. v. Cintas Corp., 8 N.Y.3d 422, 426 (2007).

       CRC argues that, in inducing the Bank of New York Mellon (“BNYM”) to withhold

credit protection payments from DB, it safeguarded its financial stake in CART 1, for which

BNYM served as trustee. This is sufficient to invoke the economic interest defense. To be sure,

and as DB argues, not all economic interests give rise to a colorable economic interest defense.

A “generalized economic interest” in growing profits, as may be at stake when a “defendant who

is simply plaintiff’s competitor [] knowingly solicits its contract customers,” does not justify an

interference. Id. at 425–26. Nevertheless, the economic interest defense is available in a broad

range of contexts in which a party procures a breach supposedly “in the exercise of an equal or

superior right.” Felsen, 24 N.Y.2d at 687 (citation omitted). The New York Court of Appeals

has endorsed the application of the defense “where defendants were significant stockholders in


                                                 7
          Case 1:18-cv-06093-JPO Document 81 Filed 06/09/21 Page 8 of 8




the breaching party’s business; where defendant and the breaching party had a parent-subsidiary

relationship; where defendant was the breaching party’s creditor; and where the defendant had a

managerial contract with the breaching party at the time defendant induced the breach of contract

with plaintiff.” White Plains Coat & Apron Co., 8 N.Y.3d at 426 (footnotes omitted). Here,

CRC was an “express third party beneficiary of [the CART 1] Indenture . . . with the power to

exercise any right so granted as if a party [t]hereto.” (Dkt. No. 28-3 at 76.) Furthermore, under

the Indenture, BNYM’s disbursement of credit protection payments to DB would reduce CRC’s

own payouts. (Dkt. No. 28 ¶ 59.) It follows that CRC had a legal and a financial interest in

BNYM’s proper management of the CART 1 funds. Even if CRC procured BNYM’s breach of

the Indenture, it was justified in any good-faith attempt to enforce its rights. See Don King

Prods., Inc v. Smith, 47 F. App’x 12, 16 (2d Cir. 2002). DB’s tortious-interference claim is

dismissed accordingly.

V.     Conclusion

       For the foregoing reasons, CRC’s motion for clarification is GRANTED, and its motion

for reconsideration is DENIED. DB’s motion to dismiss is GRANTED in part and DENIED in

part, and CRC’s motion to dismiss is GRANTED.

       The parties are directed to confer and propose a discovery schedule within 14 days

following the date of this Opinion and Order.

       The Clerk of Court is directed to close the motions at Docket Numbers 71 and 74.

       SO ORDERED.

Dated: June 9, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge



                                                 8
